Citation Nr: 0029534	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes, to include 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.  
The record reflects that the appellant filed a notice of 
disagreement with this rating determination in February 1999.  
A statement of the case was thereafter forwarded to the 
appellant in April 1999.  The appellant filed his substantive 
appeal in this matter in May 1999.  In an August 1999 
supplemental statement of the case, the RO continued its 
denial of the appellant's claim.


REMAND

A preliminary review of the record discloses that the 
appellant is in receipt of Social Security disability 
benefits.  The Social Security Administration decision 
referenced the primary disability upon which this award is 
based as gastric carcinoma, and indicated a secondary 
diagnosis of arthritis.  The record shows that diagnostic 
testing conducted in conjunction with the 1998 VA examination 
showed only findings of mild degenerative changes of the 
lumbar spine.  There were no findings of degenerative changes 
associated with the knees or the cervical spine.

Following a careful review of the record, the Board would 
note that the medical data currently of record does not 
adequately address the degree of severity or the functional 
impairment the appellant's nonservice-connected disabilities 
cause in his capacity for performing substantially gainful 
employment.  As such, the Board is of the opinion that 
further examination of the appellant would be of assistance 
to the Board in determining the appropriate disposition of 
this matter.

The Board notes that further review of the claims folder 
indicates that the appellant previously sought entitlement to 
service connection for malignant carcinoid tumor of the 
stomach, status post gastric resection claimed as due to 
herbicide exposure, which was denied by rating action dated 
in July 1998.  The record reflects that the appellant filed a 
notice of disagreement with this decision in August 1998.  A 
statement of the case was issued to the appellant later that 
month in August 1998.  He filed a substantive appeal with 
respect to this issue in September 1998.  The appellant 
thereafter filed an appeal of the issue of entitlement to 
non-service connected pension benefits.  In that regard, the 
Board notes that the appellant, in correspondence dated in 
February 1999, stated:

...I presently have a compensation appeal 
pending also, but I am in need of non-service 
connected pension and I disagree with you.

The Board is unable to discern whether the appellant now 
intends to proceed with the issue of entitlement to service 
connection.  See 38 C.F.R. § 20.204 (1999).  Accordingly, 
further clarification is warranted in this respect. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board determines that 
further development of the case is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The RO should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers from whom the 
appellant has received treatment.  With any 
necessary authorization from the appellant, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by the 
appellant in response to this request which 
have not been previously associated with the 
claims folder.

2.  The RO should contact the appellant and 
request clarification with respect to whether 
he intends to proceed with the pending issue 
of entitlement to service connection for 
malignant carcinoid tumor of the stomach, 
status post gastric resection, claimed as due 
to herbicide exposure.  The RO should take 
the appropriate action.

3.  The appellant should be afforded a 
general medical examination to ascertain the 
nature, severity, and manifestations of all 
disorders which may be present, to 
specifically include any musculoskeletal 
disorders.  The examiner is requested to 
report complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  Any indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The primary purpose of the 
examination is to assess the severity of the 
appellant's disabilities and to quantify the 
degree of social and industrial impairment 
caused by each disability.  The examiner is 
specifically requested to offer an opinion as 
to the degree of impairment of the appellant 
to perform substantially gainful employment 
attributable individually to each condition, 
if any, and the overall impairment to perform 
substantially gainful employment by the 
combination of disorders, if any.  The claims 
folder should be made available to the 
examiner for review in conjunction with this 
case.  The rationale for all opinions 
expressed should be stated.

4.  After the development above has been 
completed to the extent possible, the RO 
should again review the evidence of record.  
Thereafter, the RO should review the 
appellant's claim for entitlement to a 
permanent and total rating for nonservice-
connected pension purposes, to include 
extraschedular consideration under the 
provision of 38 C.F.R. § 3.321(b)(2).  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate. The Board intimates 
no opinion, legal or factual, as to the ultimate outcome of 
this case.  The appellant is free to submit additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


